Citation Nr: 1545951	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-30 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left groin pain.  

2.  Entitlement to service connection for a respiratory condition.  

3.  Entitlement to service connection for a right wrist disability.  

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the left shoulder acromioclavicular joint.  

5.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease (DDD).  

6.  Entitlement to a compensable disability rating for right vocal cord paresis.  

7.  Entitlement to a compensable disability rating for headaches of an unspecified nature.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 2010.  

These matters come to the Board of Veterans' Appeals (Board) from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

During the pendency of the appeal, an April 2014 RO decision granted the Veteran's claims of entitlement to service connection for gastroesophageal reflux disease (GERD) and left knee patellofemoral syndrome, each rated as 10 percent disabling, effective November 1, 2010.  As this decision represents a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability ratings or effective dates assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

The Veteran's left shoulder and lumbar spine disabilities were previously evaluated together and assigned a combined 10 percent disability rating.  However, as noted within the April 2014 Supplemental Statement of the Case (SSOC), the RO subsequently assigned separate 10 percent disability ratings for the Veteran's left shoulder and lumbar spine; therefore, the Board has properly considered each disability separately herein.  

The issue of entitlement to service connection for a respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.  

2.  Affording the Veteran the benefit of the doubt, the Veteran has a disability manifested by consistent and competent reports of chronic left groin pain which became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, is not attributable to a known clinical diagnosis, and has existed for more than six months.  

3.  Affording the Veteran the benefit of the doubt, the Veteran has a disability manifested by consistent and competent reports of chronic right wrist pain which became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, is not attributable to a known clinical diagnosis, and has existed for more than six months.  

4.  For the entire period on appeal, the Veteran's degenerative arthritis of the left shoulder acromioclavicular joint has been manifested by subjective pain and objective range of motion findings of the left shoulder no worse than flexion to 175 degrees, abduction to 180 degrees, external rotation to 85 degrees, and internal rotation to 90 degrees, without ankylosis or other impairment of the humerus, clavicle, or scapula.  

5.  For the entire period on appeal, the Veteran's lumbar spine DDD has been manifested by chronic pain with occasional subjective neurologic complaints, and range of motion findings including forward flexion to no worse than 75 degrees with pain and combined range of motion of the thoracolumbar spine of 195 degrees with pain, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and without spinal ankylosis, IVDS, or any objective signs of radiculopathy or other associated neurologic abnormalities.  

6.  The Veteran's right vocal cord paresis was manifested by chronic laryngitis with hoarseness, vocal cord nodules, and polyps from March 24, 2014, but no sooner.  

7.  For the entire period on appeal, the Veteran's headaches have been manifested by ongoing headache pain treated by prescription medication which resulted in occasional sensitivity to noise and light, but without characteristic prostrating attacks of headache pain or other related factors such as marked interference with employment and frequent periods of hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left groin pain have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).  

2.  The criteria for entitlement to service connection for status post trauma to right wrist, claimed as right wrist sprain, have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).  

3.  The criteria for an initial disability rating in excess of 10 percent for degenerative arthritis of the left shoulder acromioclavicular joint have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5200-03 (2015).  

4.  The criteria for an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease (DDD) have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2015).  

5.  The criteria for a 30 percent disability rating for right vocal cord paresis have been met from March 24, 2014, but no sooner.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, DC 6516 (2015).  

6.  The criteria for a compensable disability rating for headaches of an unspecified nature have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's service connection claims on appeal within a June 2010 notice letter.  To the extent that the Veteran was not provided specific notice with respect to the presumptive provisions within 38 C.F.R. § 3.317 (2015), the pertinent regulation regarding service connection for compensation for certain disabilities occurring in Persian Gulf Veterans, the Board notes that such defect is harmless error, given the favorable decisions by the Board regarding the Veteran's service connection claims decided herein.  

The Veteran's increased rating claims on appeal arise from her continuing disagreement with the initial disability ratings assigned following the grants of service connection.  The Board notes that once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's increased rating claims on appeal.  

Regarding the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  

The Veteran was provided with relevant VA examinations in July 2010 and March 2014, and the examination reports have been associated with the claims file.  The Board finds the examinations and resulting opinions are adequate and provide sound bases upon which the Board may adjudicate the Veteran's claims on appeal.  The VA examiners interviewed and examined the Veteran, considered his provided history and medical records, and provided analyses to support the opinions rendered.  Moreover, the examination reports sufficient information to allow the Board to apply the relevant rating criteria as necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Left Groin/Right Wrist

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1).  

A Persian Gulf veteran is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

In this case, the Veteran's service personnel records confirm her service during the Persian Gulf War in the Southwest Asia theater of operations.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.  

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia).  38 C.F.R. § 3.317(a)(2)(i).  

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

VA regulations clarify that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  

In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Laypersons, such as the Veteran, are competent to report objective signs of illness such as pain or fatigue.  Id at 9-10.  To determine whether a qualifying chronic disability is manifested to a degree of 10 percent or more, the rating criteria set forth in the VA Schedule for Rating Disabilities shall be utilized.  See 38 C.F.R. § 3.317(a)(5); 38 C.F.R. Part 4 (2015).  

Even where service connection cannot be presumed, however, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's claims of entitlement to service connection for a left groin pain and a right wrist disability were denied below because there was no current pathology identified upon VA examination in July 2010; therefore, the examiner was unable to render diagnoses for the claimed conditions.  The RO denial based upon no current disability is consistent, in part, with prior court decisions which found that generally, pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has more recently held that undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117.  See Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014).  

As noted above, given the Veteran's status as a Persian Gulf veteran, she is entitled to consideration under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

The Veteran's service treatment records document complains of left groin pain and right wrist pain during active service, including in the Persian Gulf.  Additionally, post-service VA treatment records document consistent and ongoing complaints of left groin pain and right wrist pain.  Moreover, her complaints of chronic left groin and right wrist pain have not been attributed to known clinical diagnoses, and such complaints have also manifested to at least a compensable degree for these disabilities.  In this regard, the Board notes that the Court has held that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds she is entitled to a grant of service connection for left groin pain and a right wrist disability pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


III.  Increased Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2015), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the shoulder is considered one major joint.  38 C.F.R. § 4.45.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed herein, the Board has considered whether any staged rating periods are warranted.  


III.A.  Increased Rating - Left Shoulder

The Veteran's degenerative arthritis of the left shoulder acromioclavicular joint is currently rated as 10 percent disabling from November 1, 2010 under Diagnostic Code (DC) 5201-5003.  See 38 C.F.R. § 4.71a, DCs 5003, 5201 (2015).  

Under DC 5003, degenerative arthritis as shown by X-ray studies is rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id, DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  Id.  The above ratings are to be combined, not added under DC 5003.  Id, Note 1.  

Upon VA examination in July 2010, the Veteran reported current left shoulder symptoms including weakness, stiffness, fatigability, and pain, elicited by physical activity and relieved by rest.  She denied any current treatment for the condition as well as any incapacitating episodes, including bed rest, or functional impairment related to the condition.  Upon physical examination, the Veteran was noted to be right-hand dominant.  There was no detectable alteration in form or function of the left shoulder, including no signs of edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  Similarly, there was no instability, deformity, guarding of movements, malalignment, drainage, or fixed position.  There was normal strength and the range of motion of the left shoulder, including flexion and abduction to 180 degrees, and external and internal rotation to 90 degrees without pain, including upon repetition, where there was no evidence of pain, weakness, lack of endurance, fatigue, or incoordination.  An x-ray study of the left shoulder was negative.  The examiner ultimately diagnosed the Veteran's condition as status post trauma to the left shoulder, resolved without complications, without current pathology identified on physical examination and x-ray.  

VA treatment records document the Veteran's history of left shoulder arthralgia, status post rotator cuff surgery.  Upon reviews of the musculoskeletal system, she consistently displayed mild tenderness of the  left shoulder, without restriction of movement.  

The Veteran was most recently afforded a VA shoulder examination in March 2014.  At that time, she reported ongoing left shoulder pain which affected her ability to lift and carry things and which required her to sleep with the shoulder elevated.  She also reported flare ups of increased pain resulting from lifting and carrying objects.  Upon physical examination, initial range of motion measurements included the following: flexion to 175 degrees (with pain at 175 degrees), abduction to 180 degrees (with pain at 180 degrees), external (lateral) rotation to 85 degrees, and internal (medial) rotation to 90 degrees.  There was no additional loss of range of motion up repetition.  The examiner noted functional loss of the left shoulder, including pain on movement.  The Veteran also displayed localized tenderness or pain upon palpation of the left shoulder, but she did not have guarding of the left shoulder.  Muscle strength testing revealed normal abduction and mildly diminished forward flexion in the left shoulder, without any ankylosis.  The examiner noted a positive lift-off subscapularis test on the left side, which may indicate subscapularis tendinopathy or tear.  There was no history of instability, dislocation, or labral pathology; however, the Veteran did have noted degenerative joint disease (DJD) of the acromioclavicular (AC) joint of the left shoulder, as evidence by a positive cross-body adduction test, but without tenderness on palpation.  There was no history of joint replacement or other residual signs and/or symptoms due to arthroscopic or other shoulder surgery.  Finally, the examiner stated that there was no functional impact on the Veteran's ability to work due to her left shoulder condition.  

Based upon the evidence as discussed above, the Board concludes that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for a left shoulder disability.  In order to warrant an increased 20 percent disability rating under DC 5003, the evidence of record would have to contain x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations.  Id., DC 5003.  Notably, the left shoulder is considered one major joint; therefore, an increased 20 percent disability rating is not warranted under DC 5003.  38 C.F.R. § 4.45.  Moreover, the Veteran specifically denied any incapacitating episodes upon examination in July 2010.  

The Veteran is competent to describe her observable symptoms, including left shoulder pain and functional effects, including limited range of motion.  Layno, 6 Vet. App. at 470.  However, she is not competent provide detailed range of motion findings as measured by a goniometer or to assess the severity of a complex musculoskeletal or orthopedic condition.  See Jandreau, 492 F.3d at 1377.  Therefore, the Board affords the most probative weight to the objective findings contained within the July 2010 and March 2014 VA examination reports discussed above.  

The Board has also considered whether another potentially applicable diagnostic code would warrant an increased disability rating at any time during the period on appeal.  See Schafrath, 1 Vet. App. at 595.  

In particular, disabilities of the shoulder and arm are to be rated under DCs 5200-5203.  See 38 C.F.R. § 4.71a, DCs 5200-03.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.; additionally, lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  

Handedness, for the purpose of a dominant (major) or non-dominant (minor) rating will be determined by the evidence of record, or by testing on VA examination; moreover, only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2015).  As discussed above, the Veteran is right-hand dominant; therefore, her left shoulder disability has been properly considered under the rating criteria for the minor, or non-dominant, extremity.  

DC 5200 provides rating criteria for ankylosis of scapulohumeral articulation, where the scapula and humerus move as one piece.  See id., DC 5200.  The relevant criteria indicate that favorable ankylosis is abduction to 60 degrees; while unfavorable ankylosis is abduction limited to 25 degrees.  Id.  A 20 percent disability rating is warranted for favorable ankylosis (abduction to 60 degrees) of the minor (non-dominant) side, where the mouth and head can be reached.  Id.  A 30 percent disability rating is warranted for intermediate ankylosis, between favorable and unfavorable (25 degrees abduction), of the minor (non-dominant) side.  Id.  A maximum 40 percent disability rating is warranted for unfavorable ankylosis of the non-dominant side, where abduction is limited to 25 degrees from the side.  Id.  

Under DC 5201, a 20 percent disability rating is warranted for limitation of motion of the arm at shoulder level and midway between the side and shoulder level on the minor (non-dominant) side.  See 38 C.F.R. § 4.71a, DC 5201.  A maximum 30 percent disability rating is warranted for limitation of motion of the minor (non-dominant) arm to 25 degrees from the side.  Id.  

DCs 5202 and 5203 contain rating criteria regarding other impairment of the humerus and impairment of the clavicle or scapula, respectively.  See id., DCs 5202-03.  

However, the Board finds that the above diagnostic codes do not warrant in increased disability rating in excess of 10 percent for the Veteran's left shoulder disability for any period on appeal.  As discussed above, neither the July 2010 or March 2014 VA examinations document compensable limitation of motion or ankylosis of the shoulder; moreover, there was no noted compensable impairment of the humerus, clavicle, or scapula.  Therefore, consideration of DCs 5200-5203 does not warrant an increased disability rating for any period on appeal.  

In conclusion, the Board has carefully considered the lay and medical evidence of record, and finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for degenerative arthritis of the left shoulder acromioclavicular joint.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert, supra.  



III.B.  Increased Rating - Lumbar Spine

The Veteran's lumbar spine degenerative disc disease (DDD) is currently rated as 10 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine and DC 5242 regarding degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (2015).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015).  Under the Formula for Rating IVDS, a 10 percent disability rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Id.  A 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

Upon VA examination in July 2010, the Veteran reported symptoms including back stiffness and spasms, with moderate pain going down to her legs, induced by physical activity and relieved by rest and medication.  She denied any associated bowel or bladder complaints, related hospitalization or surgery, incapacitating episodes requiring bedrest, and overall functional impairment related to her back condition.  Upon physical examination, the Veteran's posture and gait were normal, spinal symmetry and curvature was normal, and she did not require the use of any assistive devices.  Range of motion testing revealed the following:  forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  There was no additional loss of range of motion upon repetition, and no pain, weakness, lack of endurance, fatigue, or incoordination upon range of motion testing.  The examiner noted that there was no IVDS present.  Motor and sensory tests were normal in both the upper and lower extremities, and examination of the peripheral nerves did not reveal any evidence of neuralgia, neuritis, or paralysis.  An x-ray study of the lumbar spine was negative, and the examiner noted that there was no current pathology identified on physical
examination or x-ray by which to render a diagnosis.  

VA treatment records from January 2013 document the Veteran's ongoing complaints of back pain and arthralgia, with noted episodic sharp low back pain and occasional radiations to her left lower extremity.  Additionally, a January 2013 x-ray documented mild scoliosis of the lumbar spine.  

The Veteran was most recently afforded a VA spine examination in March 2014.  At that time, the Veteran reported flare ups of back pain which had required several trips to the emergency room and had required her to miss four straight days of work because of severe pain which confined her to the bed.  Upon physical examination, range of motion findings were as follows:  forward flexion to 80 degrees (with objective evidence of pain at 75 degrees), extension to 10 degrees (with objective evidence of pain at 10 degrees), right lateral flexion to 30 degrees (with objective evidence of pain at 30 degrees), left lateral flexion to 30 degrees (with objective evidence of pain at 25 degrees), right lateral rotation to 30 degrees (with objective evidence of pain at 30 degrees), and left lateral rotation to 30 degrees (with objective evidence of pain at 25 degrees).  There was no additional loss of range of motion upon repetition.  Functional loss/impairment was identified as pain on movement.  The Veteran displayed localized tenderness to palpation of the lumbar spine, but there was no muscle spasms or guarding.  Muscle strength, reflex, and sensory tests were all normal, without evidence of atrophy, radiculopathy, or ankylosis.  There were no other associated neurologic abnormalities, and no IVDS of the lumbar spine.  The Veteran did not require the use of any assistive devices.  X-ray and MRI imaging studies documented degenerative arthritis of the lumbar spine, without thoracic vertebral fracture.  The examiner concluded that there was no function impact upon the Veteran's ability to work by her lumbar spine condition.  

After considering the evidence as discussed above, the Board finds that neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an increased disability rating in excess of 10 percent for lumbar spine DDD for any period on appeal.  

The Board notes that for an increased 20 percent evaluation under DC 5242, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees.  38 C.F.R. § 4.71a, DC 5242.  Such impairment was simply not documented upon VA examination in July 2010 or March 2014, as forward flexion of the thoracolumbar spine was documented to no worse than 75 degrees with pain and combined range of motion of the thoracolumbar spine of 195 degrees with pain.  Additionally, there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Moreover, the Veteran did not have any limitation of motion or any type of spinal ankylosis required for an increased 30, 50, or 100 percent disability rating.  

The provisions for evaluating IVDS are also not for application for the Veteran's service-connected lumbar disc disease because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician, and the July 2010 and March 2014 VA examiners specifically noted there was no IVDS.  See 38 C.F.R. § 4.71a, DC 5243.  

The Board notes that the Veteran is competent to report her observable symptoms, including back pain and with occasional radiation into her lower left extremity.  See Layno, supra.  Although the Veteran has reported constant, chronic back pain, such pain is contemplated by the assigned 10 percent disability rating.  See 38 C.F.R. § 4.59.  To the extent the Veteran reported subjective neurologic pain radiating to her lower left extremity, the Board finds that the Veteran is not competent to diagnosis a complex neurologic condition associated with a lumbar spine disability.  See Jandreau, supra.  Therefore, the Board affords more probative weight to the objective and competent medical evidence included in the VA examination reports above, which do not document any evidence of radiculopathy or other associated neurologic abnormality.   

In sum, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 10 percent for the Veteran's lumbar spine DDD for any period on appeal.  The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 10 percent for any period on appeal.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be denied, and the claim must be denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.C.  Increased Rating - Right Vocal Cord Paresis

The Veteran's right vocal cord paresis is currently rated as noncompensable from November 1, 2010 under DC 6599-6516.  38 C.F.R. § 4.97, DC 6516.  In this instance, the hyphenated diagnostic code indicates that the Veteran's right vocal cord paresis, an unlisted disability for which specific rating criteria do not exist, is rated by analogy under DC 6516, regarding chronic laryngitis.  Id.  

Under DC 6516, a 10 percent disability rating is warranted for hoarseness, with inflammation of cords or mucous membrane.  Id.  A maximum schedular 30 percent disability rating is warranted for hoarseness with thickening of nodules or cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Id.  

Upon VA examination in July 2010, the Veteran reported wheezing difficulty breathing with exercise.  She denied any current treatment or related hospitalization or surgery; additionally, she reported that her condition did not result in any overall functional impairment.  Upon physical examination, there were no findings of upper respiratory disease.  The examiner concluded that a diagnosis of right vocal cord paresis was appropriate based upon the Veteran's subjective history of aspiration and airway limitations with exercise and objective poor movement of the right vocal cord.  

The examiner provided a September 2010 addendum opinion which expanded upon the findings noted in the July 2010 VA examination report.  The Veteran's reported symptoms included hoarseness and feeling like her throat was closing, as well as functional impairment including an inability to speak for long periods, coughing caused by yelling, trouble breathing during exercise, fatigue, and shortness of breath.  Physical examination findings included the following: normal head, speech, and ears, normal pharynx, and an abnormal larynx including vocal cord paresis on the right and poor movement of the right true vocal cord.  The diagnosis was again identified as right vocal cord paresis with no effect on the Veteran's usual occupation and difficulties of daily activities with exercise.  

The Veteran was most recently afforded a VA examination in  March 2014, at which time she reported that her vocal cord condition began after surgery in 2007 to remove her thyroid and a polyp on her vocal cord.  She noted current complaints of difficulty breathing during exercise and talking for extended periods of time.  Upon physical examination, the examiner  noted the Veteran's chronic laryngitis, with symptoms including nodules of the vocal cords and vocal cord polyps.  

Based upon the evidence discussed above, the Board finds that an increased 30 percent disability rating is warranted for the Veteran's right vocal cord paresis from March 24, 2014, or the date of the most recent VA examination.  

Although the March 2014 VA examination report does not specifically indicate by an appropriate check mark that the Veteran experienced hoarseness, the Board resolves reasonable doubt in the favor of the Veteran and finds that she continued to experience hoarseness based upon her prior report of hoarseness at the July 2010 VA examination and her ongoing and credible reports of similar symptomatology at the March 2014 VA examination.  Therefore, given the March 2014 VA examiner's findings of chronic laryngitis with vocal cord nodules and polyps, an increased disability rating of 30 percent is warranted from March 24, 2014, but no sooner.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; 4.97, DC 6516; Gilbert, supra.  


III.D.  Increased Rating - Headaches

The Veteran's headache disability is currently rated as noncompensable from November 1, 2010 under 38 C.F.R. § 4.124a, DC 8199-8100 (2015), which indicates that the Veteran's unspecified headache disability is rated as migraine headaches by analogy.  

In particular, DC 8100 provides for a 10 percent disability rating for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months; a noncompensable disability rating is warranted for less frequent attacks.  Id.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A maximum schedular 50 percent disability rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. (emphasis added).  

The Board notes that the criteria for a 50 percent rating are written in the conjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Additionally, the rating criteria do not define "prostrating" attacks.  However, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32d ed. 2012).  This is consistent with medical guidance used by the VA Compensation Service which suggests that "[a] prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion."  See VA Compensation Service's Medical Electronic Performance Support System.  Likewise, the rating criteria also do not define "severe economic inadaptability."  However, nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  

As discussed below, the Board finds that an initial compensable disability rating is not warranted because the evidence of record does not demonstrate that the Veteran's headaches have resulted in prostrating attacks for any period on appeal.  

Upon VA examination in July 2010, the Veteran reported headaches on the left side around her eye and down her neck since 2008, which occurred three times per week and could last for days.  Her reported symptoms included pain and fatigue, with treatment including Maxalt, and no functional impairment or side effects from the condition.  The examiner documented that the Veteran experienced headaches three times per week for varying lengths of time and that she was able to go to work, but may require medications; the resulting diagnosis was headaches of an unspecified nature, managed with mild or no analgesics without complications.  

VA treatment records from June 2012 document the Veteran's complaint of migraine headaches, without worsening, and fairly good response to Imitrex medication.  In September 2013, she reported throbbing headaches occurring once per week resulting in occasional light sensitivity.  A November 2013 MRI documented negative findings regarding the Veteran's headache condition.  

The Veteran was most recently afforded a VA examination in March 2014, at which time she reported ongoing headaches, which occasionally required her to double her dose of medication, could wake her from sleeping, and at times resulted in sensitivity to noise and light.  The examiner noted that her condition required prescription Sumatriptan.  Her symptoms were documented as headache pain localized to the left side of the head, with associated sensitivity to light and sound, and typical duration of one to two days.  The Veteran did not have characteristic prostrating attacks of headache pain, however.  Finally, the examiner noted some functional impact upon the Veteran's ability to work, in that she had to leave work about three times and take one day off in the past six months due to migraine headaches.  

As noted above, in order to warrant a compensable 10 percent disability rating for her headache disability, the Veteran's headache disability must result in characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, DC 8100.  While the Board is mindful of the Veteran's ongoing complaints of headaches and indeed is sympathetic to her condition, the evidence of record simply does not document that the Veteran's condition has resulted in characteristic prostrating attacks for any period on appeal.  Indeed, the March 2014 VA examiner specifically noted the absence of such symptomatology.  To the extent that the Veteran reported that she took a day off and left work early three times in the six months prior to the March 2014 VA examination, the Veteran has not reported any resulting "extreme exhaustion or powerlessness" or that her headaches resulted in a "lack of strength to the point of exhaustion."  See Dorland's Illustrated Medical Dictionary 1531; see also VA Compensation Service's Medical Electronic Performance Support System.  

The Board has also considered whether an increased or additional disability rating is warranted under the additional diagnostic codes used to evaluate miscellaneous neurological diseases, see 38 C.F.R. § 4.124a, DCs 8103-08 (2015), but finds that the Veteran has not been diagnosed with any of the alternate conditions listed therein, therefore, the diagnostic codes indicated are not applicable.  

Thus, the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to a compensable initial disability rating for an unspecified headache disorder for the entire period on appeal.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


IV.  Extraschedular & TDIU Consideration

The Board has also considered whether referral for an extraschedular rating is warranted regarding any of the Veteran's increased rating claims on appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Board finds that the schedular criteria are adequate to rate the Veteran's claimed left shoulder, lumbar spine, right vocal cord, and headache disabilities for all periods on appeal.  In other words, the Veteran does not have any symptoms from her relevant disabilities that are unusual or are different from those contemplated by the schedular rating criteria.  To the extent that the Veteran has reported symptomatology from her headache disorder that would meet the first criteria of Thun, such as occasional sensitivity to light and noise, the Board finds that the Veteran has not exhibited other related factors such as marked interference with employment or frequent periods of hospitalization attributable to such symptomatology for any period on appeal.  While the Veteran attributed some time away from work to her headaches at the March 2014 VA examination, the Board cannot equate one missed workday and three partial work days with a finding of marked interference with employment.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's left shoulder, lumbar spine, right vocal cord, and headache disabilities on appeal, and the Board is not required to remand the matters for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  

Finally, the evidence does not indicate that the Veteran's left shoulder, lumbar spine, right vocal cord, or headache disabilities have rendered her unemployable.  VA examiners have not documented functional impact upon her ability to work as a result of her left shoulder, lumbar spine, or right vocal cord, and while some minor functional impact, specifically one missed workday and three partial work days, was documented at the March 2014 VA examination as a result of her headache disorder, there is no indication that such functional limitation completely precludes the Veteran from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for left groin pain is granted.  

Service connection for a right wrist disability is granted.  

An initial disability rating in excess of 10 percent for degenerative arthritis of the left shoulder acromioclavicular joint is denied.  

An initial disability rating in excess of 10 percent for lumbar spine DDD is denied.  

A 30 percent disability rating for right vocal cord paresis is granted from March 24, 2014, but no sooner.  

A compensable disability rating for headaches of an unspecified nature is denied.  


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim of entitlement to service connection for a respiratory condition must be remanded for additional development.  Specifically, the Veteran must be provided adequate notice regarding the presumptive provisions available to Persian Gulf War veterans under 38 C.F.R. § 3.317, as well as regarding how to substantiate a claim of entitlement to service connection on a secondary basis.  

Additionally, the Veteran has consistently reported wheezing and coughing as a result of her claimed respiratory condition, although upon VA examination in July 2010, the examiner could not identify any current pathology by which to render a diagnosis.  However, a September 2010 addendum opinion regarding the Veteran's service-connected right vocal cord disability stated that it was at least as likely as not that the Veteran's right vocal cord condition was causing her respiratory condition.  Moreover, the July 2010 VA examination was not a Gulf War examination, and the VA examiner did not address the Veteran's claim on a secondary basis.  As such, remand is required to afford the Veteran a VA examination to determine whether her claimed respiratory condition is due to an undiagnosed illness as a result of her service in the Persian Gulf War or whether it is secondary to another service-connected disability, including right vocal cord paresis or status post partial thyroidectomy.  See 38 C.F.R. § 3.159(c)(4), 3.310, 3.317 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice in accordance with the VCAA regarding the evidence and information required to substantiate her claim of entitlement to service connection for a respiratory condition under the presumptive provisions of 38 C.F.R. § 3.317 regarding undiagnosed illnesses in Persian Gulf War Veterans, as well as under a theory of secondary service connection.  

2.  After the above development, return the claims folder to the July 2010 VA examiner, or an equally qualified examiner, for review of the entire claims file, including this Remand.  Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner.  

The examiner is asked to provide the following opinions, including a complete and thorough rationale, to include reference to relevant evidence of record as appropriate, including the September 2010 addendum opinion, for any and all conclusions reached:  

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's reported respiratory signs or symptoms are related to an undiagnosed illness or a medically unexplained chronic multi symptom illness as a result of her active service during the Persian Gulf War.  

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed respiratory condition is caused by or aggravated by a service-connected disability, 
including right vocal cord paresis or status post partial thyroidectomy.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's claimed respiratory condition is aggravated by a service-connected disability, including right vocal cord paresis or status post partial thyroidectomy, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's claimed respiratory condition prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

3.  After the above development, readjudicate the Veteran's claim of entitlement to service connection for a respiratory disability.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case (SSOC) and a reasonable opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


